DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-010
January 18, 2001
Dear State Medicaid Director:
Over the past few years, there have been numerous academic, professional, and government studies
documenting the problems of access of low-income children to necessary dental services. All
acknowledge that this is a complex problem, involving factors as diverse as outreach, reimbursement
rates, workforce issues, and administrative complexities.
Most recently, the Surgeon General of the United States issued the first-ever Surgeon General’s Report
on Oral Health. (The executive summary of the report is available at:
http://www.nidcr.nih.gov/sgr/sgrohweb/execsum.html.) The Surgeon General said, “Tooth decay is
currently the single most common chronic childhood disease—five times more common than asthma and
seven times more common than hay fever.” He went on to point out that this is not a minor issue,
saying, “Serious oral disorders may undermine self-image and self-esteem, discourage normal social
interaction, and lead to chronic stress and depression as well as incurring great financial cost. They also
may interfere with vital functions such as breathing, eating swallowing, and speaking. The burden of
disease restricts activities in school, work, and home, and often diminishes the quality of life.”
The Surgeon General’s report specifically notes that, “Medicaid has not been able to fill the gap in
providing dental care to poor children. Fewer than one in five Medicaid-covered children received a
single dental visit in a recent year-long study period.”
As part of our ongoing responsibility for maintaining oversight of the program, this letter provides
guidance on how the Health Care Financing Administration (HCFA) will assess State compliance with
achieving children’s access to dental services under Medicaid.
As you know, dental services are a mandatory Medicaid benefit for children. Section
1902(a)(43) of the Social Security Act (Act) specifically requires that State Medicaid plans
provide or arrange for such services and report to the Secretary on the number of children
receiving dental services. In analyzing those State reports, the Office of the Inspector General
observed in 1996 that only one in five children nationally had received any required preventive
dental services in the year reviewed. Shortly thereafter, HCFA, in conjunction with the Health
Resources and Services Administration and other public and private organizations, began an

effort to provide assistance to States in assessing and eliminating barriers to children’s access to
Medicaid dental services.
Page 2 – State Medicaid Director
At the same time, many States began to focus on oral health access problems and have adopted plans
for eliminating barriers to children’s oral health services. In a 1999 survey of Medicaid dental activity,
the American Public Human Services Association found that 42 of 44 responding States reported
children’s dental access problems. The report described activities that several States have initiated to
assess and overcome these problems.
However, despite these recent State actions, the U.S. General Accounting Office (GAO) affirmed, in a
report released September 2000, that overall utilization remains low. Also, an earlier GAO study (April
2000) determined that the availability of mandated coverage for children under Medicaid does not
bridge the income gap to equalize the likelihood of visiting a dentist.
Like you, we recognize a need to fulfill our responsibilities to assure equal access to oral health
services. In reviewing HCFA-416 data that you have submitted for fiscal year1998, and in light of the
reports noted above and other studies, it is apparent that a number of States are not meeting
participation goals for pediatric dental services. These States must take further actions to improve
access to these services for eligible children. We intend to provide technical assistance, information
exchange, and ongoing analysis to help these States do so.
As a result of widespread concern about children’s access to appropriate dental care, we also intend,
through a program of State reviews, to increase our oversight activities and to assess State compliance
with statutory requirements. To do so, we have established a two-tiered threshold for conducting
reviews of State compliance with dental access requirements. The highest priority for conducting
reviews will occur in States where the proportion of Medicaid-enrolled children who made a dental visit
in the preceding year is 30 percent or less, based on the most recent data submitted by the State in its
HCFA-416 reports. As part of the assessment process, these States are likely to be visited by HCFA
Regional Office staff. The second oversight threshold is reached if the proportion of enrolled children
making an annual dental visit is above 30, but less than 50 percent; States falling into this category will
be subject to review, but at a less intensive level.
The thresholds that will lead to enhanced oversight and the intensity of reviews have been established at
levels designed to assure that children eligible for Medicaid have comparable access to services as
children in the general population. The most recent national data from the Medical Expenditure Panel
Survey (MEPS) (which is derived from confirmed patient encounter data) indicates that 49 percent of
children aged 18 and younger from families above 100 percent of the Federal Poverty Level (FPL)
have visited the dentist at least once in a 12-month period. Fifty-six percent of children from families
above 200 percent of the FPL have had an annual dental visit. Data from the National Health
Information Survey (NHIS)(which is based on parent interviews) suggests that annual visits among
children above 200 percent of FPL may be as high as 73 percent.

Page 3 – State Medicaid Director
In conducting our reviews, we will collect information and assess State efforts in at least four areas to
determine if States are in substantial compliance with Medicaid requirements:
1. Outreach and Administrative Case Management for Children. Under section 1902(a)(43) of
the Act, States are required to inform eligible beneficiaries of the availability of EPSDT services, and for
“providing or arranging for the provision of such services in all cases in which they are requested.” We
will assess the adequacy of systems that: link together general health and dental providers; facilitate the
referral of children to dental providers for required diagnostic, preventive and treatment services; assist
children and their families in scheduling and attending dental appointments; and follow-up to assure that
required services were rendered.
These strategies can address access problems that are related to beneficiary and health provider lack of
awareness and understanding of Medicaid dental benefits. Although these strategies will not remedy
deficiencies in beneficiary access related to lack of participating providers, they play an important role in
a comprehensive approach addressing access issues. States that lack such strategies would not be in
compliance with 1902(a)(43).
2. Adequacy of Medicaid Reimbursement Rates. The GAO, in its September 2000 report, notes
that Medicaid payment rates often are well below dentists’ prevailing fees. While 40 States reported
some rate increase since 1997, GAO notes that “as expected, payment rates that are closer to dentists’
full charges appear to result in some improvement in service use.” As you are aware, section
1902(a)(30)(A) of the Act requires that payments for medical services “be consistent with efficiency,
economy, and the quality of care and are sufficient to enlist enough providers so that such care and
services are available under the plan at least to the extent that such care and services are available to the
general population in the geographic area.” (See also 42 CFR 447.204.) Inadequate Medicaid noninstitutional provider rate structures may expose a State to serious litigation risk. A recent summary of
litigation brought against Medicaid agencies to improve dental access found that of 22 cases in 18
States, sixteen cases have been decided or settled and all have been resolved favorably for the plaintiffs.
In addition, section 1902(a)(8) of the Act requires that States furnish medical assistance with
“reasonable promptness.” If provider reimbursement is inadequate to enlist sufficient providers to meet
beneficiary needs, then the State would also be out of compliance with this requirement.
In general, HCFA believes that significant shortfalls in beneficiary receipt of dental services, together
with evidence that Medicaid reimbursement rates that fall below the 50th percentile of providers’ fees in
the marketplace, create a presumption of noncompliance with both these statutory requirements. Lack
of access due to low rates is not consistent with making services available to the Medicaid population to
the same extent as they are available to the general population, and would be an unreasonable restriction
on the availability of medical assistance. A discussion of fee percentiles and determinants for
appropriate fee-setting in the dental marketplace is found at TAB A.

Page 4 – State Medicaid Director
3. Increasing Provider Participation. We will assess the extent to which States are employing
administrative strategies not directly related to provider reimbursement to enhance dental providers’
participation. Such strategies include, but are not limited to: simplification of provider enrollment
procedures; rapid confirmation of children’s eligibility at the point of service; mirroring commercial
insurance plans’ administrative processes to the extent possible; utilizing the American Dental
Association’s procedure codes and claims forms, and facilitating electronic claims submission; reducing
prior authorization requirements and revising utilization controls to conform with those in the private
sector; establishing a provider hot-line; and, using a dental advisory panel to provide guidance on your
program and to field complaints from dental providers.
In some instances, these strategies may reduce costs to dental providers, increase the purchasing power
of Medicaid programs by assuring a steady volume of business and prompt payment to providers, and
increase access to dental services while reducing the need for payment rate changes. Moreover, these
strategies can integrate the volume of Medicaid business with the
continuum of non-Medicaid care, so that providers will have an incentive to accept Medicaid patients.
States that do not have such strategies may have more difficulty demonstrating sufficient beneficiary
access to comply with the statutory requirements discussed above.
4. Claims Reporting and Processing. The HCFA-416 data are dependent upon data reported by
providers. These data may include provider claims for reimbursement submitted to the State or
encounter data submitted by managed care organizations. We will assess the adequacy of the reporting
systems States use to collect the dental data included on the HCFA-416. The new method for reporting
dental service data on the HCFA-416 report should be useful in assessing your access issues. For
States with large pediatric populations receiving dental care in managed care arrangements, it is
especially important to assure that dental utilization data are obtained by the State from the managed
care organizations. Dental claims data, in the format required by the HCFA-416, may not otherwise be
provided routinely by these organizations. If you are not receiving adequate dental data from your
managed care providers, your ability to report accurately on the HCFA-416 will be affected adversely.

Action Plan for Improving Access to Oral Health Services.
To prepare for our reviews and complement your own strategic planning efforts, each State falling under
the criteria of either of our thresholds, based on either your 1998 or 1999 HCFA 416 report, must
submit to HCFA’s Regional Office a “Plan of Action” for improving children’s access to oral health
services. As a preliminary measure, within 60 days from the date of this letter, States may
provide additional data (such as revised HCFA 416 data, or data from scientifically conducted
State access surveys) for HCFA consideration in determining the intensity of its review and
that may be relevant in determining measures necessary to achieve compliance with statutory
requirements. In the absence of such revised data, each Plan of Action should describe the activities

the State plans to undertake to assure, within three years, that adequate dental access exists. We
expect to receive your Plan of Action within 120
Page 5 – State Medicaid Director
days from the date of this letter. The Plan should include: (1) a discussion of your analysis of the
access barriers in the State, and (2) an assessment of strategies you propose to implement to resolve
identified access barriers in each (at a minimum) of the four areas outlined above. Several of the
documents noted previously, and additional materials containing example of strategies being developed
and implemented in the States to improve children’s access are listed in TAB B. We encourage you to
share any innovative approaches and best practices you have developed in your State.
In each Region, HCFA has identified an individual (listed in TAB C), to serve as the Regional Medicaid
Dental Coordinator. That individual, working collaboratively with staff from the Health Resources and
Services Administration (HRSA) Field Office, is available to provide you with technical assistance.
Other assistance will be made available as part of the HCFA/HRSA Oral Health Initiative, which, as
noted above, has been developing and providing assistance to States in collaboration with other Federal
agencies, public and private organizations, and the dental professional community. As part of that
Initiative, HCFA and HRSA, in the near future, plan to announce Fiscal Year 2001 funding support for
the conduct of State dental “summits” in up to 20 States. These meetings will provide the opportunity
for State and local stakeholders to assist you, in a face-to-face forum, in developing State-specific
strategies and implementation plans to resolve dental access barriers. Recently, the National
Governors’ Association, with HRSA funding support, announced awards to eight States’ for
participation in a “Policy Academy on Improving Oral Health Care of Children,” with a second
Academy planned for early next year. This program also will provide assistance in developing and
implementing State-specific strategies.
Thank you for your continued efforts to address the critical oral health needs of Medicaid children. We
look forward to hearing from you about how you plan to address oral health access problems of
children in your State.
Sincerely,
/s/
Timothy M. Westmoreland
Director

Enclosures

Page 6 - State Medicaid Director
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director, Health Legislation
National Governors' Association
Brent Ewig
National Association for State and
Territorial Health Officials
Claude Earl Fox, M.D.
Administrator
Health Services and Resources Administration

TAB A
CONSIDERATIONS IN ESTABLISHING MARKETPLACE-BASED
DENTAL FEES

The determination by Medicaid programs of appropriate dental reimbursement in the
marketplace requires an understanding of the nature and economics of current dental practice.
This TAB provides a brief overview of several factors that play important roles in such
determinations: dental workforce supply and patient demand; dental practice factors; and
methods for making prevailing fee comparisons.
The supply of dental providers and demand for their services by the public are important
underlying components in any assessment of the dental marketplace. While it is unclear if a
national shortage of dentists and dental hygienists exists, the number of dentists relative to the
Nation’s population has been in decline since 1990, when that ratio reached its zenith. The
decline in the absolute number of dentists has resulted from the net closure of six dental schools
(from a high of 60 during the 1980s) along with an accompanying decrease in dental school
class size, such that the equivalent of 20 additional average-size dental schools have been lost
over the past two decades. Only about 4,000 dentists have been produced annually since
about 1990, compared to about 6,000 per year graduating in the late 1970s and early 1980s.
An increasing retirement rate and declining hours of practice among an aging dentist population
and other changes in the dental workforce suggest that no increase in the overall supply of
dentists relative to the Nation’s population is likely over the next several decade. In some
States--especially States with large rural, and/or low-income inner city populations--geographic
maldistribution of dentists clearly is occurring with direct impact on competitive pricing for
services. Other dental and non-dental health care providers may play a role in provision of oral
health services, but that potential remains largely restrained and untapped.
On the demand side of the supply-demand equation, a growing and increasingly elderly
population continues to have routine dental needs, a desire for aesthetic dental improvement,
and an expectation--unlike earlier generations--that they can and will keep their dentitions intact
for their entire lives. Dental demand is elastic, and the long period of recent economic
prosperity has generated substantial disposable income among those who otherwise might have
considered the purchase of dental services to be discretionary. As a result, dental offices are
maintaining busy practices and dentists’ average incomes currently are competitive with incomes
earned by most primary care physicians.
Although the dental workforce may not increase in size, projection of future dental supply and
demand remains difficult; new scientific and technological breakthroughs, for example, may
increase the productivity of the workforce and/or improve the oral health of the population.
While such changes may impact on future ability to purchase dental services for State Medicaid

programs, knowledge of the current supply and demand situation provides some explanation as
to why many dentists are unable or unwilling to provide care when fees are steeply discounted.
Indeed, many dentists do not now accept any insurance, preferring to obtain their full charges
from patients paying out-of-pocket.
Exploration of other aspects of dental practice, especially in the context of Medicaid, facilitate
further understanding of dentists’ practice-related economic decisions:
•

Most dentists own and operate their own practices, and about 90 percent are solo
practitioners or work with only one other dentist. The average dentist is responsible for all
costs associated with managing the practice, and practice expenses as a percent of total
annual billings are reported to be about 60-70 percent. The high cost of operating a dental
practice places additional pressures on the dentist to avoid acceptance of discounted fees.

•

The general dentist’s practice is more akin to a surgical practice than a primary care
practice. A substantial part of the dentist’s time is spent directly in procedures involving
cutting, removal and restoration of hard and soft tissue. The dentist’s work in the operatory
requires the appointment of individual patients, and failure of the patient to attend the
appointment without adequate prior notice creates “down-time” and lost income. The
Medicaid client’s reputation for breaking appointments--although not fully substantiated in
the literature--has created a perception among dentists that their participation in the
Medicaid program will adversely affect the economics of operating a successful practice.

•

Dentists are unable to “balance bill” for Medicaid-covered procedures, whereas under
most other insurance plans, patients remain responsible for paying the difference between
the insurance payment for the covered service and the dentist’s usual charges.

•

Medicaid clients often have significantly more complex oral health needs than are found in
higher income populations, and treatment may require more clinical time per procedure.

An understanding of prevailing fee methodologies is also of critical import in establishing
marketplace-based reimbursement system. In many State Medicaid programs, administrators
have based their reimbursement schedules on the concept of “UCR,” or “Usual, Customary
and Reasonable.” The terms may be defined, respectively, as follows:
Usual fee: that fee that an individual dentist most frequently charges for a given dental
service.
Customary fee: that fee determined by the administrator of a dental benefit plan from
actual submitted fees for a specific dental procedure to establish the maximum dental
benefit payable under a given plan for a specific procedure.

Reasonable fee: the fee charged by a dentist for a specific dental procedure that has
been modified by the nature and severity of the condition being treated and by any
medical and dental complication or unusual circumstance, and, therefore, may differ
from the dentist’s usual fee or the benefit administrator’s customary fee.
In the commercial dental benefits sector, this approach usually means that individual dentists
submit claims reflecting their usual charges to dental plans for procedures provided to covered
beneficiaries, and the dentist is reimbursed either in full or at a modest discounted level of their
submitted charges, up to a predetermined upper fee limit. This method appears to be adept at
dealing with variations in individual dentist’s fee structures, and appears to be able to attract a
broad segment of dental providers, to the degree that the discount on submitted fees is not
excessive. The experience of commercial dental preferred provider networks in heavily
competitive dental markets indicates that some providers may accept discounted fees in the
range of 15-20 percent. At least one State Medicaid program is reported to be using this
method for reimbursement, paying each dentist at 85 percent of each submitted charge.
More commonly in the Medicaid program, the UCR concept has meant that the administrator
bases the reimbursement schedule on the average fee submitted by all Medicaid participating
dentists for procedures provided for Medicaid enrollees. The figure is often obtained from the
State’s Medicaid data base. As interpreted by Medicaid programs, this use of UCR may not
provide a valid reflection of market-based dental fees for several reasons:
•

Medicaid programs often apply a discounted rate substantially greater than that used in
commercial dental benefit programs, resulting in fees-for-services that are substantially less
than prevailing fees.

•

Many dentists submit charges to Medicaid that are equal to the amount Medicaid currently
pays for a given procedure, rather than the charges they actually bill their non-Medicaid
clients. This custom relates to the dentists’ recognition that they are bound by law to accept
the Medicaid fee as payment in full for any covered procedure, and that billing Medicaid at
the Medicaid fee instead of their usual charge eliminates the need to reconcile or “write-off”
the difference for each procedure provided. There is no incentive for dentists to make this
accounting adjustment because they cannot “balance bill” Medicaid clients for the difference
between Medicaid and their private-sector fees, as they would for their private sector
clients.

•

Most States’ Medicaid fee data bases are at least one year behind the private sector market
because they contain fees submitted by dentists in the prior year. Additionally, and perhaps
more importantly, most Medicaid programs have no provisions for updating fee structures
on a regular basis. Over the passage of a few years, the effect of not adjusting for the
increase in the market prices for dental services is quickly compounded and the gap
becomes wide.

The effect of Medicaid fee setting processes using UCR was described recently in an
unpublished study cited by GAO investigators in their April 2000 Report. This study compared
a sample of dentists’ fees in the private sector to Medicaid fees for the same services, and
projected the proportion of dentists who might accept the Medicaid fees. The study indicates
that the level of Medicaid dental reimbursement in 1999, nationally and in most States, was
about equal to or less than the dental fees normally charged by the lowest 10th percentile of
dentists, i.e., 90 percent of dentists charged more, and usually substantially more, than the
Medicaid fee.
Use of “percentiles” is exceptionally helpful for Medicaid programs as they enable estimation of
the number of dentists in the State who might participate in Medicaid, given any chosen
constellation of Medicaid fees. States may then take actions to adjust dental payments so that
their programs are likely to enlist sufficient dental providers and assure prompt access equal to
that experienced by the general public. To compare Medicaid fees to fee percentiles in a State,
you will need to obtain current data sets that describe the percentile distribution of fees that the
State’s dentists routinely charge. Information on dentist/fee percentile distributions are available
from commercial organizations, such as the Ingenix Corporation’s Prevailing Healthcare
Charges System, or from other actuarially sound State-specific sources, such as those which
may be available from commercial dental insurers. The American Dental Association’s (ADA)
Survey of Regional Fees, which offers regional rather than State-level fee distribution data, is an
excellent alternative source of information, if State-specific prevailing fee data are otherwise
unavailable. (As noted previously, existing Medicaid claims data bases are not a good source
for making dental fee comparisons).
With due consideration of the implications of percentile comparisons, several States recently
have moved to increase Medicaid reimbursement levels to considerably higher levels. In most
cases it is too soon to tell if the rate increases made by these State are increasing dentist
participation, and it is often difficult to separate the affect of fees from the impact of other nonreimbursement programmatic changes being made concurrently. There is reason to believe,
however, as noted by the GAO, that fees approaching prevailing private sector fees are more
likely to result in increased dentist participation in Medicaid.
The ADA believes that Medicaid fees that approach the 75th percentile will greatly improve the
likelihood of dentists’ participating in the Medicaid program. The ADA has advised that it is
prepared to work intensely with State programs that propose to move towards achieving such
reimbursement levels.
Please note, if a State delivers dental care through managed care arrangements, the State
remains responsible for assuring that access to dental services for Medicaid enrolled
children is achieved. Contracts between States and managed care entities should enable the
State to ascertain if the plan has adequate provider capacity to provide the dental services
needed by the plan’s service area population. Payment rates must be adjusted to assure that
plans are able to maintain a sufficient number, mix and geographic distribution of dental
providers.

TAB B
REFERENCE MATERIALS
Spisak S, Holt K, eds. Building Partnerships to Improve Children’s Access to Medicaid Oral Health
Services: National Conference Proceedings, Lake Tahoe, Nevada, June 2-4, 1998. Arlington, VA: National
Center for Education in Maternal and Child Health,1999, v + 80p.
Available on the Internet at: http://www.ncemch.org/oralhealth/PDFs/OH%20proceedings.pdf
Copies are available from:
National Maternal and Child Health Clearinghouse
2070 Chain Bridge Road, Suite 450
Vienna, VA 22182-2536
(703) 356-1964
(703) 821-2098 FAX

American Dental Association. Achieving Improvement in Medicaid: Report of “Aim for Change” in
Medicaid Conference, Chicago, Illinois, August 2-3, 1999. The Association, 1999, iii + 67.
Copies are available from:
Judy W. Pulice
State Government Affairs
American Dental Association
211 East Chicago Avenue
Chicago, IL 60611-2678
(312) 440-3520
(312) 440-3539 FAX
pulicej@ada.org

Epstein, CA. State’s Approaches to Increasing Medicaid Beneficiaries’ Access to Dental Services. Center
for Health Care Strategies, October 2000, 24p.
Available on the Internet at: http://www.chcs.org. Click on “publications”
Copies are available from:
Stephen A. Somers
Center for Health Care Strategies
353 Nassau Street
Princeton, NJ 08540
(609) 279-0700
(609) 279-0956 FAX

Nagy, Erin. Dental Care for Medicaid-Enrolled Children. American Public Human Services Association,
July 2000. 15p.
Available on the Internet at: http://medicaid.aphsa.org/pubs/pubs.htm#dentalcare
Copies are available from:
APHSA
810 First Street NE, Suite 500
Washington, DC 20002
(202) 682-0100

Perkins, J and Short J. State Initiatives to Improve Access to Dental Care. National Health Law Project,
October 17, 2000

Available on the Internet at: http://www.healthlaw.org/pubs/200010dental.html
Perkins, J. Docket of Medicaid Cases Filed to Improve Dental Access. Oct. 27, 2000
Updated: Nov. 15, 2000.
Available on the Internet at: http://www.healthlaw.org/pubs/200011dentaldocket.htm

General Accounting Office. Oral Health: Factors Contributing to Low Use of Dental Services by LowIncome Populations; United States General Accounting Office (GAO), Report to Congressional Requesters.
HEHS-00-149, September 2000. 41p.
Available on the Internet at: http://www.gao.gov On GAO search engine, insert “HEHS-00-149”
Copies are available for $2.00 each at:
U.S. General Accounting Office
P.O. Box 37050
Washington, D.C. 20013

General Accounting Office. Oral Health: Dental Disease is a Chronic Problem Among Low-Income
Populations; United States General Accounting Office (GAO), Report to Congressional Requesters. HEHS00-72, April 2000. 44p.
Available on the Internet at: http://www.gao.gov On GAO search engine, insert “HEHS-00-72”
Copies are available for $2.00 each at:
U.S. General Accounting Office
P.O. Box 37050
Washington, D.C. 20013

Fact Sheet “Dental Coverage Under Medicaid;” Community Voices, September 1999
Available on the Internet at: http://www.stateaction.org/issues/healthcare/dental/dentalfactsh.pdf
Copies are available from”
Center for Policy Alternatives
1875 Connecticut Ave, NW, Suite 710
Washington, DC

Overview of State Legislation on Access to Oral Health. Center for Policy Alternatives. 1999
Available on the Internet at: http://www.stateaction.org/issues/healthcare/dental/overview.cfm

U.S. Department of Health and Human Services. Oral Health in America: A Report of the Surgeon
General. Rockville, MD: U.S. Department of Health and Human Services , National Institute of Dental and
Craniofacial Research, National Institutes of Health, 2000.
Available on the Internet at: http://www.cdc.gov/nccdphp/oh/sgr2000-05.htm

Center for Health Services Research and Policy. Sample Purchasing Specifications for Medicaid Pediatric
Dental and Oral Health Services. George Washington University Medical Center, March 10, 2000.
Available on the Internet at: http://gwu.edu/~chsrp Click on “Sample Purchasing Specifications”

TAB C
HCFA REGIONAL MEDICAID DENTAL COORDINATORS
Region I, Boston
Elena Byrne
Health Care Financing
Administration/Medicaid
Department of Medicaid and State
Operations
JFK Federal Building, Room 2275
Boston, MA 02203
Telephone: (617) 565-1243
Fax: (617) 565-1083
Email: ebyrne@hcfa.gov
Region II, New York
Richardo Holligan
Health Care Financing Administration
Division of Medicaid and State Operations
26 Federal Plaza
New York, NY 10278
Telephone: (212) 264-3978
Email: rholligan@hcfa.gov
Nicole McKnight
Health Care Financing Administration
Division of Medicaid and State Operations
26 Federal Plaza
New York, NY 10278
Telephone: (212) 264-2590
Email: nmcknight@hcfa.gov
Region III, Philadelphia
Elizabeth Wheeler
Health Care Financing Administration
Region III
The Public Ledger Building, 2nd Floor
150 South Independence Mall West,
Philadelphia, PA 19106-3499
Telephone: (215) 861-4190
Fax: (215) 861-4280
Email: ewheeler@hcfa.gov

Region IV, Atlanta
Roberta Kelley
Health Care Financing Administration
61 Forsyth Street, S.W., Suite 4T-20
Atlanta, GA 30303-8909
Telephone: (404) 562-7461
Fax: (404) 562-7481
Email: rkelley@hcfa.gov
Dianne Thornton
Health Care Financing Administration
61 Forsyth Street, S.W., Suite 4T-20
Atlanta, GA 30303-8909
Telephone: (404) 562-7464
Fax: (404) 562-7481
Email: dthornton@hcfa.gov
Region V, Chicago
Beverly L. Jones
Health Care Financing Administration
Region V
233 North Michigan Avenue, Suite 600
Chicago, IL 60601-5519
Telephone: (312) 353-3721
Fax: (312) 353-3866
Email: bjones2@hcfa.gov
Region VI, Dallas
Scott Harper
Health Care Financing Adminstration
1301 Young Street, Suite 833
Dallas, TX 75202
Telephone: (214) 767-6564
Fax: (214) 767-0322
Email: sharper@hcfa.gov

Region VII, Kansas City
Gail Brown-Stevenson
Health Care Financing Administration
Region VII
Federal Building, Room 227
601 East 12th Street
Kansas City, MO 64106
Telephone: (816) 426-3406
Fax: (816) 426-3851
Email: gbrown2@hcfa.gov
Region VIII, Denver
Dee Raisl
Health Care Financing Administration
Region VIII
Division of Medicaid and State Operations
1600 Broadway, Suite 700
Denver, CO 80202
Telephone: (303) 844-2682
Fax: (303) 844-2776
Email: draisl@hcfa.gov
Region IX, San Francisco
Kaihe Akahane
Health Care Financing Administration
75 Hawthorne Street, 4th Floor
San Francisco, CA 94105
Telephone: (415) 744-2976
Fax: (415) 744-2933
Email: kakahane@hcfa.gov
Region X, Washington
Linda Miles
Health Care Financing Administration
Region X
2201 6th Avenue
Seattle, WA 98121
Telephone: (206) 615-2343
Fax: (206) 615-2472
Email: lmiles@hcfa.gov

